EXHIBIT 99.1 Crown Media Holdings Announces Operating Results for Second Quarter of 2009 STUDIO CITY, CA – August 6, 2009 - Crown Media Holdings, Inc. (NASDAQ:CRWN) today reported its operating results for the three and six months ended June 30, 2009. Operating Highlights for the Quarter · Popular original programming.With six original movie premieres in the second quarter, the company had more original movie premieres than any other ad-supported cable network.For these events, delivery of households increased by 16% as compared to the original movie premieres in the second quarter of 2008, and delivery of women 25-54 increased by 55%. · Expansion of Hallmark Movie Channel.Hallmark Movie Channel ended the second quarter with 18.6 million subscribers, nearly triple the number of subscribers from one year ago.Subsequent to the end of the quarter, the Company announced that it has secured distribution for Hallmark Movie Channel standard definition across Verizon’s FiOS TV footprint. · Increase in Adjusted EBITDA.Adjusted EBITDA increased 8% to $21.3 million, from $19.7 million in the second quarter of 2008, due primarily to management’s successful efforts to control costs. “We continue to maintain the operating health of our company throughout this challenging economic environment,” noted Bill Abbott, President and CEO of Crown Media.“Combined with our steady distribution fees and our resilient advertising revenues, our efforts to control costs have resulted in another quarter of record adjusted EBITDA. “The strength of our programming schedule emanates from original programming, which continues to resonate with our key demographic of adult women.Looking ahead, we have an exciting line-up of original holiday programming during the remainder of the year.” Financial Results Historical financial information is provided in tables at the end of this release. Operating Results Crown Media reported revenue of $68.2 million for the second quarter of 2009, a 5% decrease from $71.5 million for the second quarter of 2008. Subscriber fee revenue increased 9% to $15.9 million, from $14.6 million in the prior year’s quarter. Advertising revenue decreased 8% to $51.9 million during the quarter, from $56.6 million in the second quarter of 2008, reflecting primarily ratings declines in our demographics in the second quarter of 2009 compared to the second quarter of 2008. A shift in scheduling strategy to more specifically target W25-54 delivery was implemented in 2nd Quarter, 2009 in order to focus on the primary demographic targeted by our advertisers.The addition of Golden Girls in the morning, a comedy block in late night, the expansion of M*A*S*H in early fringe and, most recently, the addition of Touched by an Angel in prime time, are all part of the schedule changes.This caused a disruption in our audience resulting in declines in household ratingsduring the transition period as we seek to attract a younger audience base. As a result, audience deficiency units increased for the second quarter of 2009, thereby decreasing advertising revenues, when compared to the same period in 2008.The decrease in advertising revenue also reflects lower scatter rates and lower direct response advertising revenue, based on lower programming rates and lower viewer responses in the second quarter of 2009 than in the second quarter of 2008.An offsetting factor was an increase in the number of available general/scatter rate advertising spots. Crown
